Dewey, J.
The demand of dower in the present case was insufficient, it being a demand upon two persons who owned in severalty the land described, and the demand embracing the entire tract thus owned by the two persons. If such demand thus made on two persons, having distinct interests in distinct parcels, was a good demand, it would be equally so if it had included ten, or even an hundred, adjacent owners of distinct parcels. In such cases, the actions must be distinct and the demands should also be several, requiring of each to assign dower to the widow in land of which he was tenant of the freehold. Stearns on Real Actions, 305. Fosdick v. Goodwin, 1 Greenl. 30.
The second description of the land does not remove the objection, as it is still a demand upon both for dower in the whole land, and for the further reason that the description is too loose and uncertain as a description of the separate parcels owned by each.
No sufficient demand having been made upon the tenant to assign dower, this action cannot be maintained, and the verdict for the plaintiff must be set aside for that cause. It becomes unnecessary to express any opinion as to the sufficiency of the service of the notice by leaving a copy by an officer.

New trial ordered.